STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                                      }
Bergmann Act 250 Subdivision Application              }              Docket No. 158‐8‐05 Vtec
                                                      }

            Decision and Order on Applicants’ Motion for Summary Judgment

       Appellant‐Applicants Charles and Hermine Bergmann appealed from a decision of

the District Environmental Commission #2 (District Commission) denying an Act 250 (10

V.S.A. Chapter 151) land use permit amendment (#2W0611‐2) for a subdivision in the Town

of Newfane.  Appellant‐Applicants are represented by Stephen R. Phillips, Esq.  No other

party entered an appearance in this matter.

       The District Commission had denied Appellant‐Applicants’ application for an Act

250  land use permit amendment for the subdivision, concluding that the proposed access

road would not comply with Act 250 Criteria 5, 7, and 9(K), which address issues of traffic

safety, impact on the municipality, and public investment, even though the Commission

found that the average of 32 vehicle trips per day expected to be generated by the proposed

subdivision was within the existing road capacity.   Appellant‐Applicants have moved for

summary  judgment;  as  no  other  party  filed  any  contrary  affidavits  or  exhibits,  the

following facts are undisputed.

       The property at issue in the present appeal originally consisted of 101 acres of land

located  easterly1  of  Auger  Hole  Road  and  southeasterly  of  Dover  Road,  in  the  South

Newfane area of the Town of Newfane.   Auger Hole Road merges with Dover Road along

the westerly boundary of the property; both roads are controlled by stop signs in their



       1
            The  directions  in  this  decision  are  taken  from  the  north  directional  arrow  on
Exhibit J, the plan of the entire property, rather than that on Exhibit I, a detail of the area
of the access road and the Auger Hole Road/Dover Road intersection. 

                                                 1
northbound lanes at the merger location.  A 1,850‐foot‐long private “woods road” extends

onto the property easterly from Dover Road, just to the north of the merger of Auger Hole

Road  and  Dover  Road.    A  portion  of  the  northeasterly  boundary  of  the  property  has

frontage on another roadway: Jones Hill Road.

        In 1984, the District Commission had issued Land Use Permit #2W0611 to Appellant‐

Applicants’ predecessors in title, authorizing the use of an existing large house on the

property as a seven‐room inn and thirty‐seat restaurant.  In 2003, the District Commission

issued an amended Land Use Permit (#2W0611‐1) to Appellant‐Applicants, authorizing the

creation of four lots: a 5.38‐acre lot containing the previously‐permitted inn and restaurant;

an undeveloped 3.34‐acre lot;  a 2.02‐acre lot with an existing residence, stable, and look‐

out building; and the then‐remaining 90.6‐acre‐lot, unimproved except for an existing so‐

called “game building.”  The three smaller lots were all located northerly of the woods

road.

        In 2005, after a number of different proposals and the submission of a five‐year plan

for  the  original  101  acres  of  property,  Appellant‐Applicants  submitted  the  application

which is the subject of the present appeal.  They seek approval of four new lots in addition

to the four lots allowed by the 2003 permit; most of the lots are proposed to be served by

a subdivision road in the location of the woods road.  The lots are shown on the plan for

the present proposal as: Lot 1, consisting of 5.2 acres of land on both sides of the woods

road; Lot 2, consisting of 3.2 acres of land; Lot 3, consisting of 3.3 acres of land already sold

under the 2003 permit;  Lot 4, consisting of 3 acres between the “woods road” and Jones

Hill Road; Lot 5 consisting of 3.5 acres of land; Lot 6, an L‐shaped parcel with existing

access by a right‐of‐way over Lot 7 to Dover Road, as well as access to the woods road,

consisting of 2 acres of land improved with Appellant‐Applicants’ residence, a stable and

a  “look‐out”  building;  Lot  7,  consisting  of  5.5  acres  of  land  with  the  existing  inn  and

restaurant building; and Lot 8, consisting of the remaining 75.3 acres of open, forested land



                                                  2
southerly of the woods road and easterly of Auger Hole Road.

       Appellant‐Applicants  propose  to  construct  a  16‐foot‐wide  private  access  road

extending easterly from Dover Road along the woods road.  It will provide access for Lots

2, 3, 4 and 5.  Lot 1 may have alternative access directly from Dover Road, Lot 4 may have

alternative access directly from Jones Hill Road, Lot 8 may have alternative access from

Auger Hill Road.  The private access road is proposed to have two‐foot‐wide shoulders,

40‐foot turnouts at driveway locations, and a cul‐de‐sac turnaround, with an extension to

allow for the possibility of access onto the adjacent property to the east.

       In this de novo appeal, the burden of demonstrating an adverse or unreasonable

effect on Act 250 Criterion 5 (traffic safety) and on Act 250 Criterion 7 (impacts on the

municipality) is on the party opposing the application, pursuant to 10 V.S.A. §6088(b).  No

party  opposes  Appellant‐Applicants’  application  with  regard  to  either  Criterion    5  or

Criterion 7, and no evidence was presented suggesting that the proposal will cause either

“unreasonable congestion or unsafe conditions with respect to use of the highways” or that

it  places  “an  unreasonable  burden  on  the  ability  of  the  local  government[]  to  provide

municipal or governmental services.”  10 V.S.A. §§6086(a)(5), (7).  By contrast, Appellant‐

Applicants  presented  evidence  in  an  affidavit  from  a  professional  engineer,  Robert  K.

Stevens,  that  the  proposed  access  road  is  safe  in  relation  to  the  Town’s  highways  as

designed,  and  that  it  will  not  place  an  unreasonable  burden  on  the  Town’s  ability  to

provide  municipal  services.    As  no  contrary  evidence  has  been  presented,  Appellant‐

Applicants have met their burden under Act 250 to show that the  proposed subdivision’s

access road complies with Criteria 5 and 7.

       Pursuant  to  10  V.S.A.  §6088(a),  Appellant‐Applicants  have  the  burden  of

demonstrating that the subdivision will comply with Criterion 9(K), that is, that it will not

unnecessarily  or  unreasonably  endanger  the  public  investment  in  the  nearby  town

highway, and that it will not materially jeopardize or interfere with the function, efficiency,



                                                3
or  safety  of,  or  the  public’s  use  or  enjoyment  of  or  access  to  the  highway.    10  V.S.A.

§6086(a)(9)(K).

       The affidavit and exhibits associated with the affidavit of Appellant‐Applicants’

engineer  show  that  the  town  roads,  including  the  Dover  Road,  have  the  capacity  to

accommodate the twenty‐five to fifty daily vehicle trips expected to be generated by the

proposed  subdivision,  and  that  the  proposed  subdivision  does  not  unnecessarily  or

unreasonably endanger the public investment in the Dover Road and other town roads in

the vicinity.  Based on the affidavit and exhibits of Appellant‐Applicants’ engineer, the

subdivision will not require the installation of stop lights, stop signs, or materially increase

the  wear‐and‐tear  or  maintenance  needs  of  the  Dover  Road.    No  party  contested  or

controverted the engineer’s findings or conclusions.  Appellant‐Applicants therefore have

met their burden under Criterion 9(K) to show  that the proposed subdivision will not

unnecessarily or unreasonably endanger the Town’s investment in Dover Road and other

neighboring roads, nor will the subdivision materially jeopardize or interfere with the

roads’ functions, efficiency, or safety.  10 V.S.A. §6086(a)(9)(K).

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellant‐Applicants’  motion  for  summary  judgment  is  GRANTED;  the  proposed

subdivision  is  approved  as  proposed.    This  matter  is  hereby  remanded  to  the  District

Commission  for  it  to  issue  Act  250  Land  Use  Permit  #2W0611‐2,  consistent  with  this

Decision and Order and incorporating all elements of the District Commission’s decision

that were not raised as issues in this appeal, including all conditions stated in its decision

that it would impose on those issues if it were issuing a permit.


       Done at Berlin, Vermont, this 11th day of April, 2006.

                               _________________________________________________
                                     Merideth Wright 
                                     Environmental Judge


                                                  4